PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/328,463
Filing Date: 26 Feb 2019
Appellant(s): Jane et al.



__________________
Melanie A. Chernoff
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/18/2022
Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 8/17/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Appeal Argument (a)
“receive, from the search services server, a response to the search request including one or more search results, the response also including at least one wireless station identifier for at least one wireless station located at a point of interest relevant to the search query;”

Acronyms used in Response
POI: Point Of Interest
AP: Wi-Fi Access Point, analogous to wireless station

Response to Arguments
	Claim 1 teaches a method involving the following steps:
Search Phase
Receive a search query from a user; send a search request, derived from the search query, to a search service server;
Receive, from the search services server, a response to the search request including one or more search results, the response also including at least one wireless station identifier for at least one wireless station located at a point of interest relevant to the search query;
Store the received at least one wireless station identifier in memory of the client device;
Match Phase
Identify, after receiving the response, one or more wireless station identifiers of one or more observed wireless stations;
Determine at least one of the one or more wireless station identifiers for at least one of the one or more observed wireless stations identified by the client device matches one of the stored at least one wireless station identifiers;	
Transmit a message identifying the match to a tracking service server.

First argument: No teaching of Appeal Argument (a)
The Appellant states (pp. 6) that the applied art does not teach step #ii: “receive, from the search services server, a response to the search request including one or more search results, the response also including at least one wireless station identifier for at least one wireless station located at a point of interest relevant to the search query;” 
In particular, Appellant states that both Busch (pp. 6) and Waters (pp. 7) teach using APs to determine the location of a mobile device – step #iv, which is not equivalent to step #ii. It is correct that step #ii is not equivalent to step #iv, but the combination of Busch and Waters teaches step #ii, as follows.
Step #i
In Busch, user of a mobile device (i.e., client device) may initiate a search (i.e., request) to a search engine (i.e., search service server) [0374] for terms of interest (i.e., search query) near a destination location (i.e., point of interest relevant to the search query) [0373].
Step #ii
Busch returns search results (i.e., response) to (i.e., received by) the device, each of which contains location information describing the destination and nearby businesses [0373].
Busch does not disclose the limitation on “at least one wireless station identifier for at least one wireless station”; however, Waters teaches an AP (i.e., wireless station) positioning system, which uses an AP database configured to retrieve location information and positioning parameters for each AP located within a POI (i.e., located at a point of interest) (Waters: [0005]). The AP database is accessed through a server, or stored in the device and periodically updated with new or relocated APs (Waters: [0025]-[0026]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Busch with Waters. One having ordinary skill in the art would have found motivation to extend the location information in Busch’s search results by invoking the AP database of Waters with the searched POI to obtain APs located at the searched POI, in order to help location services ascertain the location of a mobile device at the searched POI (i.e., relevant to the search query) [0333].

	Appellant further states (pp. 7-8) that Waters does not teach steps #i and #ii, in particular, the limitation of returning the APs “from the search service server” in step #ii. This is correct. Instead, the combination of Busch and Waters teaches these steps.

Appellant further states (pp. 9) that Andrew does not teach step #ii. This is correct. Instead, the combination of Busch and Waters teaches step #ii, while Andrew teaches step #iii.
Step #iii
Busch does not disclose storing search results for later use; however, Andrew teaches a method to store in a mobile device, POI data most likely needed by a map application for offline navigation (Andrew: [0004]). In particular, Andrew collects relevant indicators on user’s recent POI usage, such as browsing history and query data (i.e., recently searched POI) (Andrew: [0040]), to determine what POI data to store in the device. The stored device POI data include location information required to display a POI on the map, and locations of businesses located at the POI (Andrew: [0023]).
Therefore, one having ordinary skill in the art would be motivated to use Waters to extend location information in Busch’s search results to also include APs located at the searched POI, and to save these extended search results as part of Andrew’s device POI data, such that later visits by user to the searched POI can be detected (Waters: [0005]) even if the device is offline (Andrew: [0020]).


Second argument: No motivation to combine applied art to teach Appeal Argument (a)
	Appellant further states:
(pp. 9) that there is no motivation to combine Busch and Waters to teach step #ii,
(pp. 10) that there is motivation to combine Busch, Waters and Andrew to teach step #iii but not step #ii, and
(pp. 11) that Andrew analyzes signals to determine what information to store (i.e., step #iii), which does not provide motivation to combine Busch and Waters to teach step #ii.
Examiner respectfully disagrees.
The motivation to combine Busch and Waters to teach step #ii is provided in Busch: It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Busch with Waters. One having ordinary skill in the art would have found motivation to extend the location information in Busch’s search results by invoking the AP database of Waters with the searched POI to obtain APs located at the searched POI, in order to help location services ascertain the location of a mobile device at the searched POI [0333].
The motivation to combine Busch with Waters and Andrew to teach step #iii is provided in Andrew: It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Busch with Waters and Andrew. One having ordinary skill in the art would have found motivation to use Waters to extend location information in Busch’s search results to also include APs located at the searched POI, and to save these extended search results as part of Andrew’s device POI data, such that later visits by user to the searched POI can be detected (Waters: [0005]) even if the device is offline (Andrew: [0020]).


No further specific arguments are provided.

For the above reasons, it is believed that the rejections should be sustained.

Appeal Conference was held on Tuesday, 8-March-2022, at 11am EST with Tony Mahmoudi and Mengyao Zhe. Agreement was reached to proceed to the Patent Trial and Appeal Board.

Respectfully submitted,
/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        


Conferees:
/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163

/MENG YAO ZHE/Primary Examiner                                                                                                                                                                                                          


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.